Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT NO. 2
TO THE ABL CREDIT AGREEMENT

 

AMENDMENT NO. 2 (this “Amendment”), dated as of October 8, 2013, among 99¢ ONLY
STORES (the successor by merger with Number Merger Sub, Inc.) (the “Borrower”),
NUMBER HOLDINGS, INC. (“Holdings”), each other Loan Party party hereto, each
Lender party hereto and ROYAL BANK OF CANADA (“Royal Bank”), as Administrative
Agent (in such capacity, the “Administrative Agent”), to the Existing Credit
Agreement (as defined below).  Unless otherwise indicated, capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Existing Credit Agreement referred to below.

 

PRELIMINARY STATEMENTS:

 

Holdings, the Borrower, the Lenders party thereto, Royal Bank, as Administrative
Agent and as Collateral Agent and the other agents party thereto, entered into
that certain $175,000,000 Credit Agreement dated as of January 13, 2012 (as
amended by Amendment No. 1 to the ABL Credit Agreement, dated as of April 4,
2012, and as may be further amended, restated, amended and restated,
supplemented, or otherwise modified from time to time prior to the date of this
Amendment, the “Existing Credit Agreement”; as amended by this Amendment and as
otherwise may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; and the Lenders
party to the Existing Credit Agreement immediately prior to the effectiveness of
this Amendment being the “Existing Lenders”).

 

In connection with this Amendment, the Borrower is amending the Term Facility
Credit Agreement to provide for the incurrence of new term loans thereunder, the
proceeds of which are intended to finance certain share repurchases of Holdings
and/or its direct or indirect parents (which, for the avoidance of doubt, may
take the form of Restricted Payments to a direct or indirect parent of the
Borrower in order to (x) make such share repurchases, (y) to refinance
indebtedness, in whole or in part, of such direct or indirect parent incurred to
finance such share repurchases, or (z) effect a combination of the actions
described in foregoing sub-clauses (x) and (y) (the “Share Repurchase”) in an
aggregate amount not to exceed $130.0 million.

 

Holdings, the Borrower, the Administrative Agent and the Requisite Lenders have
agreed to amend the Existing Credit Agreement on the terms and conditions
hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.                            Amendments to the Existing Credit
Agreement.  The Existing Credit Agreement is, effective as of the Amendment
Effective Date (as defined below), hereby amended as follows:

 

(a)                                 Section 1.1 of the Existing Credit Agreement
is amended by inserting the following new definitions in their correct
alphabetical order:

 

--------------------------------------------------------------------------------


 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
October 8, 2013, among Holdings, the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 2 Effective Date” means the “Amendment Effective Date” under and
as defined in Amendment No. 2.

 

“Share Repurchase” has the meaning specified in Amendment No. 2.

 

(b)                                 The definition of “Fixed Charge Coverage
Ratio” in Section 1.1 of the Existing Credit Agreement is amended by replacing
the reference to “Maintenance Capital Expenditures” therein with “Capital
Expenditures”.

 

(c)                                  The definition of “Payment Conditions” in
Section 1.1 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

 

“Payment Conditions” means, at any time of determination, that (a) no Event of
Default exists immediately prior to the making of the subject Specified Payment
or would thereafter result from the making of the subject Specified Payment,
(b) for five (5) consecutive Business Days immediately prior to such Specified
Payment and immediately after giving Pro Forma Effect to such Specified Payment,
Excess Availability shall be at least the greater of (i) 15.0% of the Maximum
Credit and (ii) $20,000,000 and (c) the Fixed Charge Coverage Ratio as of the
end of the most recently ended Test Period for which financial statements have
been or are required to have been delivered pursuant to Section 7.1(a) or
(b) shall be greater than or equal to 1.00 to 1.00 after giving Pro Forma Effect
to such Specified Payment as if such Specified Payment (if applicable to such
calculation) had been made as of the first day of such period (the “Pro Forma
Fixed Charge Coverage Ratio”), and, in each case, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
(A) certifying that no Event of Default exists immediately prior to the making
of the subject Specified Payment or would thereafter result from the making of
such subject Specified Payment and (B) setting forth a reasonably detailed
calculation of the Pro Forma Fixed Charge Coverage Ratio; provided that the
condition described in the foregoing clause (c) (and the related certification)
shall not be required in respect of a Specified Payment if, for five
(5) consecutive Business Days immediately prior to such Specified Payment, and
immediately after giving Pro Forma Effect to such Specified Payment, Excess
Availability shall be at least the greater of (i) 25.0% of the Maximum Credit
and (ii) $40,000,000.

 

(d)                                 Clause (c) of the definition of “Permitted
Sale-Leaseback Transaction” in Section 1.1 of the Existing Credit Agreement is
amended and restated as follows: “(c) the Net Cash Proceeds from such
transaction are used by the Borrower or such Restricted Subsidiary to prepay
outstanding Indebtedness (including any Junior Financing) or reinvested or used
in accordance with and to the extent required by Section 2.4(b) of the Term
Facility Credit Agreement”.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Rollover Investor Put”
in Section 1.1 of the Existing Credit Agreement is amended and restated as
follows:

 

“Rollover Investor Put” means the put right held by certain members of the
Management Group pursuant to each such member’s employment agreement with the
Borrower, or the agreement by any such members to sell Equity Interests in the
Borrower or its direct or indirect parent to the Borrower or its direct or
indirect parent.

 

(f)                                   Section 9.2(r) of the Existing Credit
Agreement is amended by deleting the phrase “from the Available Amount”
therefrom.

 

(g)                                  Section 9.6(l) of the Existing Credit
Agreement is amended by deleting the phrase “out of the Available Amount”
therefrom.

 

(h)                                 Section 9.6(n) of the Existing Credit
Agreement is amended and restated in its entirety as follows:

 

(i)                                     “(n)                          
Restricted Payments by the Borrower, including to a direct or indirect parent of
the Borrower, for the purpose of funding the repurchase of Equity Interests
pursuant to the Rollover Investor Put in an aggregate amount not to exceed
$37,500,000;”

 

(j)                                    Section 9.11(i) of the Existing Credit
Agreement is amended by deleting the phrase “out of the Available Amount”
therefrom.

 

(k)                                 Section 9.14 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with “[Reserved]”.

 

In consideration for the amendments contained herein, the Borrower hereby agrees
that the Restricted Payments made to fund the Share Repurchase shall be applied
to the exceptions contained in Section 9.6 of the Credit Agreement in the
following order (in each case, to the full extent that Restricted Payments are
available thereunder at the time of determination): first, to Section 9.6(f);
second, to Section 9.6(n); third, to Section 9.6(l); and fourth, to
Section 9.6(k).

 

SECTION 2.                            Conditions to Effectiveness.  This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) when, and only when, each of the following conditions have been satisfied
(or waived) in accordance with the terms therein:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment executed by Holdings, the Borrower, the other
Loan Parties, the Administrative Agent and the Requisite Lenders.

 

(b)                                 The Borrower shall have paid (i) all
reasonable, documented and invoiced fees payable to Royal Bank as agreed in
writing between Royal Bank and the Borrower and (ii) all reasonable fees,
expenses and disbursements of Paul Hastings LLP, as counsel for the
Administrative Agent, incurred in connection with the preparation, negotiation
and execution of this Amendment to the extent invoiced at least three
(3) Business Days prior to the date hereof.

 

3

--------------------------------------------------------------------------------


 

(c)                                  (i) On and as of the Amendment Effective
Date, both immediately before and immediately after giving effect to the
effectiveness of this Amendment, (A) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects; provided that, to the extent such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; and provided, further that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (B) no Default shall exist, or would result from, the execution or delivery
of this Amendment and (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying as to the
matters set forth in this Section 2(c).

 

(d)                                 All conditions to effectiveness contained in
Section 3(a) of that certain Amendment No. 2 to the $525,000,000 Credit
Agreement, dated as of October 8, 2013, among the Borrower, Holdings, the loan
parties party thereto, each Participating Lender (as defined therein) party or
consenting thereto and Royal Bank, as Administrative Agent (as defined therein),
other than the condition set forth in Section 3(a)(xii) thereof, shall have
been, or concurrently with the effectiveness of this Amendment be, satisfied (or
waived).

 

SECTION 3.                            Consent and Affirmation of the Loan
Parties.  Each Loan Party (prior to and after giving effect to this Amendment)
hereby consents to the amendment of the Existing Credit Agreement effected
hereby and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Existing Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended or modified by this Amendment.  For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Loan Parties
under the Credit Agreement and the other Loan Documents as and to the extent
provided in the Loan Documents.

 

SECTION 4.                            Representations and Warranties.  (a) Each
Loan Party represents and warrants, on and as of the Amendment Effective Date,
that: (i) it has the corporate or other organizational power to execute and
deliver this Amendment, and all corporate or other organizational action
required to be taken by it for the execution, delivery and performance by it of
this Amendment and the consummation of the transactions contemplated hereby has
been taken; (ii) this Amendment has been duly authorized, executed and delivered
by it; and (iii) no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is required to be obtained by
it in connection with the execution and delivery of this Amendment, except for
such actions, consents, approvals, registrations or filings as have been taken
or the failure of which to be obtained or made could not reasonably be expected
to have a Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party hereby represents and
warrants that, on and as of the Amendment Effective Date, both immediately
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 5.                            Reference to and Effect on the Credit
Agreement.

 

(a)                                 On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’ or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended and otherwise
modified by this Amendment.

 

(b)                                 The Credit Agreement, as specifically
amended and otherwise modified by this Amendment, is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed. 
This Amendment shall be a “Loan Document” for purposes of the definition thereof
in the Credit Agreement.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
or the Collateral Agent under the Credit Agreement or any other Loan Document.

 

SECTION 6.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

SECTION 8.                            Headings.  Section headings are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

SECTION 9.                            Severability.  In case any provision in or
obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired hereby.

 

5

--------------------------------------------------------------------------------


 

SECTION 10.                     Notices; Successors; Waiver of Jury Trial.  All
communications and notices hereunder shall be given as provided in the Credit
Agreement.  The terms of this Amendment shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.  Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

 

 

NUMBER HOLDINGS, INC.,

 

as Holdings

 

 

 

By:

/s/ Frank Schools

 

Name:

Frank Schools

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

99¢ ONLY STORES,

 

as the Borrower

 

 

 

By:

/s/ Frank Schools

 

Name:

Frank Schools

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

99 CENTS ONLY STORES TEXAS, INC.,

 

as a Guarantor

 

 

 

By:

/s/ Frank Schools

 

Name:

Frank Schools

 

Title:

Senior Vice President, Chief Financial Officer

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name:

Gordon MacArthur

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason Hoefler

 

Name:

Jason Hoefler

 

Title:

Director

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

10

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

as a Lender

 

 

 

By:

/s/ Mia Bolin

 

Name:

Mia Bolin

 

Title:

Vice President

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

11

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

 

 

 

 

By:

/s/ Marcus M Tarkington

 

Name:

Marcus M Tarkington

 

Title:

Director

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

12

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Hietala

 

Name:

Andrew Hietala

 

Title:

Senior Vice President

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

13

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jeffrey B Iervese

 

Name:

Jeffrey B Iervese

 

Title:

Vice President

 

 

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

[Signature Page to Amendment No. 2 to the ABL Credit Agreement]

 

14

--------------------------------------------------------------------------------